UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6340



JEROME J. WEST,

                  Plaintiff - Appellant,

          v.


D. A. BRAXTON, Warden, Dillwyn Correctional Center; A. KELLEY
HARRISON; DOCTOR MOBASHAR,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:07-cv-00474-jct-mfu)


Submitted:   September 16, 2008         Decided:   September 19, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome J. West, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jerome     J.   West   appeals   the   district   court’s    order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find that this

appeal is frivolous.      Accordingly, we dismiss the appeal for the

reasons stated by the district court.        West v. Braxton, No. 7:07-

cv-00474-jct-mfu (W.D. Va. October 17, 2007).            We dispense with

oral   argument   because    the   facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                DISMISSED




                                     2